DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4,6-7,9 are rejected under 35 U.S.C. 102(a1) as being anticipated by JPH09303109 to Koichi.
As to claim 1, Koichi discloses A steam turbine system comprising: a steam turbine including a plurality of rotor blades that are configured to rotate around a rotating shaft with steam within a casing and are arranged at intervals in a central axis direction of the rotating shaft so as to form a plurality of stages (Fig 1); a first mixed steam supply pipe that is configured to supply the steam, which is supplied from a steam supply source allowing supply of the steam with fluctuating pressure, to an upstream stage within the casing (Abs, 2a); a second mixed steam supply pipe that is provided to branch from the first mixed steam supply pipe and is configured to supply the steam to a downstream stage located 
As to claim 2, Koichi discloses the adjusting unit is a valve that is configured to switch a flow state of the steam that flows through the second mixed steam supply pipe (8a).
As to claim 3,6, Koichi discloses a check valve that is provided in the first mixed steam supply pipe (11) to prevent a backflow of the steam from an inside of the casing.
As to claim 4,7,9, Koichi discloses the control unit is configured to control the adjusting unit so as to increase the flow rate of the steam supplied from the second mixed steam supply pipe to the downstream stage in a case where the differential pressure is smaller than a predetermined reference value (Par 0017).

Allowable Subject Matter
Claims 5,8,10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746